DETAILED ACTION
In view of the Appeal Brief filed on 3/11/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JONATHAN LIU/             Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                           
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claim 1 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, generally is construed to encompass things that are mostly flat or would lay flat on a surface.
Claims 2-11 are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 2006/0151950).
	Referring to Claim 1: Buckley teaches a memorabilia ball simulacrum comprising: a front side (Figure 4, #12); a rear side on a side opposite the front side, the rear side generally flat and smooth (Figure 5, #16; lies flat on a surface); and a plurality of indentations on the front side, the plurality of indentations configured to appear like the seams of a ball (Figure 2; ¶0020; it is inherent that in simulating a ball such as a soccer ball as suggested by Buckley, such a simulation would include the seams of the ball). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention that simulating a soccer ball on the front surface would include indentations and seams of a soccer ball in order to provide a more realistic simulation.
Referring to Claims 4, 8, and 10: Although Buckley does not explicitly state that the front side is configure to receive an autograph or a player number or printed matter on the rear side, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention that the indicia shown on the front side of Buckley is capable of being an autograph or a player number (Figure 1, #14; ¶0018) and both sides are capable of receiving indicia, which would add to the aesthetic appeal of the device. Furthermore, patentable novelty cannot be principally predicated on mere printed matter and arrangements thereof, but must reside basically in physical structure. In re Montgomery, 102 USPQ 248 (CCPA 1954).
	Referring to Claims 5, 6, and 11: Buckley does not describe the dimensions of the simulacrum and seams. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the dimensions any necessary In re Rose, 105 USPQ 237 (CCPA 1955).
	Referring to Claim 9: Buckley further teaches that the front side has printed information about a sports team (¶0018).
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 2006/0151950) as applied to claim 1 above, and further in view of Ou (US 2019/0118043).
	Referring to Claim 2: Buckley teaches a memorabilia ball simulacrum comprising a front side (Figure 4, #12) with a plurality of indentations on the front side to simulate a ball (Figure 2; ¶0020). Buckley does not teach the pattern of the indentations. Ou teaches a surface of a ball with a plurality of polygons on a front side (Figure 3c, #31); a plurality of portions of polygons on the front side (Figure 3a); and indentations located at the perimeter of each polygon and each portions of polygons (Figure 11, #332; ¶0067). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Ou into the invention of Buckley in order to provide a more realistic simulacrum which mimics a soccer ball, as Buckley teaches that it may take the form of a soccer ball (¶0020).
	Referring to Claim 3: Buckley does not teach the pattern of the polygons. Ou teaches a ball with a plurality of polygons comprising: a first hexagon; a second hexagon abutting the first hexagon; a first pentagon located above the two hexagons and abutting the two hexagons; a second pentagon located below the two hexagons, and abutting the two hexagons; the plurality 
	Referring to Claim 7: Buckley further teaches that the memorabilia ball simulacrum has the appearance of a soccer ball (¶0020).
Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cecchi et al. (US 2014/0143033) (Cecchi).
	Referring to Claim 1: Cecchi teaches a memorabilia ball simulacrum comprising: a front side (Figure 1), a rear side on a side opposite the front side, the rear side generally flat and smooth (Figure 2; ¶0033); and a plurality of indentations on the front side (Figure 1, #206), the plurality of indentations configured to appear like the seams of a ball (¶0035 and ¶0074; Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date 
	Referring to Claim 2: Cecchi teaches a plurality of polygons on the front side, and a plurality of portions of polygons on the front side (Figure 10f), the plurality of indentations located at the perimeter of each polygon and each portions of the polygons (¶0035 and ¶0074; Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention that the stitching on the ball would have indentations as is well known with the stitching on sports balls, and it is known that soccer balls have stitching around the polygons.
	Referring to Claim 3: Cecchi teaches a that the plurality of polygons comprises: a first hexagon; a second hexagon abutting the first hexagon; a first pentagon located above the two hexagons and abutting the two hexagons; a second pentagon located below the two hexagons, and abutting the two hexagons; the plurality of portions of polygons comprising: a portion of a third hexagon abutting the first pentagon; a portion of a fourth hexagon abutting the portion of the third hexagon, first pentagon and the second hexagon; a portion of a third pentagon abutting the second hexagon and the portion of the fourth hexagon;  6Docket No.: SIGNABLES-11 a portion of a fifth hexagon abutting the second hexagon and the portion of the third pentagon; a portion of a sixth hexagon abutting the second pentagon and the portion of the fifth hexagon; a portion of a seventh hexagon abutting the portion of the sixth hexagon and the second pentagon; a portion of a fourth pentagon abutting the portion of the seventh pentagon and the first hexagon; a portion of an eighth hexagon abutting the portion of the portion of the fourth pentagon and the portion of the third pentagon (Figure 10F; this describes the pattern of a soccer ball).
Referring to Claim 4: Cecchi teaches that the front side is configured to receive an autograph (Figure 1; ¶0067).
	Referring to Claim 7: Cecchi teaches that the memorabilia ball simulacrum has the appearance of a soccer ball (Figure 10f; ¶0035).
	Referring to Claim 8: Cecchi teaches that the rear side has printed information about an athlete (Figure 2; ¶0032 and ¶0083).
Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi (US 2014/0143033).
Cecchi does not describe the dimensions of the simulacrum and seams. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to make the dimensions any necessary to fit the simulacrum while effectively portraying a soccer ball, as ranges of dimensions for simulating a soccer ball are disclosed (¶0030, ¶0075, ¶0079). Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi (US 2014/0143033) as applied to claim 1 above, and further in view of Buckley (US 2006/0151950).
	Cecchi does not explicitly teach that the front side has printed information about a sports team, but does teach indicia on a front surface. Buckley teaches a memorabilia ball simulacrum with a front side having printed information about a sports team (¶0018). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the In re Montgomery, 102 USPQ 248 (CCPA 1954).
Response to Arguments
The applicant has argued against the Buckley reference, stating that Buckley does not teach “indentations configured to appear like the seams of a ball”. The examiner respectfully disagrees. Buckley discloses a novelty object which is provided with a material and/or texture which mimics a real ball, such as a football, soccer ball, or sports ball (¶0020). It is inherent that in mimicking a ball, seams would be present, especially in mimicking a soccer ball. Furthermore, the device of Buckley is capable of providing such a textured effect, as required by the “configured to” language of the limitation. The proposed combination of Buckley and Ou would not render Buckley unsatisfactory for its intended purpose. Ou is only being used to teach the pattern of a soccer ball, which one of ordinary skill in the art, when faced with the teachings of Buckley requiring a mimicking of a soccer ball, would look to Ou to see what a soccer ball patterning contains.
	Insomuch as it is not considered inherent for the mimicking of a soccer ball to include indentations, the examiner has provided an additional rejection teaching the limitations of the claims as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA N JUNGE whose telephone number is (571)270-7816.  The examiner can normally be reached on M-F, 9AM-6PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTINA N JUNGE/Primary Examiner, Art Unit 3631